[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO COMPEL
The motion to compel of the defendants Andre Lerer, M.D. and Neurological Associates is denied. The defendants have failed to provide any supporting authority for their claim that they have an absolute right to ask for written authorizations for medical CT Page 5495-PPP and employment records whether or not the plaintiffs have been providing this information as requested. P.B. § 227a contains no such provision. The defendants' reliance on the language of forms 106.10B and 106.11B in Vol. II of the Practice Book is misplaced.
Mary R. Hennessey, Judge